Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,674,533. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claims disclose transmitting uplink PPDU only on the (first) fundamental channel(s). The only difference is that the patent’s claim 1 discloses having a second channel other than the (first) fundamental channel(s). The motivation for having a second channel would have been to communicate more data with better quality.
Claims 2, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10,674,533. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claims disclose duplicating the legacy preamble and the HE-SIG-A, and sending the duplicated legacy preamble and HE-SIG-A.
Claims 3, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 26 of U.S. Patent No. US 10,674,533. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claims disclose each of the one or more fundamental channels is 20MHz.
Claims 4, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10,674,533. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims disclose that the data portion in the uplink OFDMA PPDU includes at least one of the following: uplink user data, or, uplink user medium access control (MAC) signaling.
Claims 5, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10,674,533. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims disclose the a high efficient-short training field (HE-STF) and a high efficient-short training field (HE-LTF) in the uplink OFDMA PPDU on the allocated RU.
Claims 6, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10,674,533. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims disclose the uplink OFDMA PPDU is formatted based on 802.1ax standard.
                Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. US 10,674,533. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims disclose that the apparatus is a station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chun et al. US 2017/0303280 A1 discloses transmitting a UL MU PPDU based on the frequency resource allocation information, wherein the UL MU PPDU includes a high efficiency-short training field (HE-STF), a high-efficiency-long training field (HE-LTF), and a data field, and the HE-STF, the HE-LTF, and the data field are transmitted in a subband indicated by the frequency resource allocation information. Hedayat US 2016/0330714 A1 discloses uplink frames from the stations may be aggregated or multiplexed to form a final uplink frame that is received by the access point. Kang et al. US 2012/0327915 A1 discloses receiving simultaneously the first PPDU and the second PPDU from the first STA and the second STA. Seok US 2016/0088602 A1 discloses transmitting an Uplink (UL) ACKnowledgement (ACK) in response to a Downlink (DL) Multi-User (MU) transmission in a Wireless Local Area Network (WLAN).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472